02/24/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: DA 21-0015


                                        DA 21-0015
                                     _________________

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.                                                             ORDER

WILLIAM LOWREY HESSE,

             Defendant and Appellant.
                                     _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s opening brief
filed electronically on February 24, 2022, this Court has determined that the brief does
not comply with the below-referenced Rule and must be resubmitted.
       Rule 11(6)(b)(iii) requires the cover of the brief to include the venue of the
tribunal from which the appeal is taken. The instant case originated from the Twentieth
Judicial District Court, Lake County.       Appellant’s brief mistakenly lists the Fourth
Judicial District Court, Missoula County as the originating court.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rule and that the Appellant shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.                                                             Electronically signed by:
                                                                                          Beth Baker
                                                                              Justice, Montana Supreme Court
                                                                                      February 24 2022